USCA11 Case: 21-10785    Date Filed: 12/17/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10785
                Non-Argument Calendar
                ____________________

LARKIN LLOYD DERKS, III,
                                           Plaintiff-Appellant,
versus
CENTURION MEDICAL, LLC,
A. OAKS,
Medical Administrator,
DR. GUZMAN-RODRIGUEZ,
DR. JASON BRENES-CATINCHI,


                                        Defendants-Appellees,
USCA11 Case: 21-10785         Date Filed: 12/17/2021    Page: 2 of 4




2                      Opinion of the Court                 21-10785

V. BAKER,
Medical Administrator, et al.,


                                                         Defendants.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:18-cv-00451-PGB-EJK
                    ____________________

Before LUCK, LAGOA, and TJOFLAT, Circuit Judges.
PER CURIAM:
       Larkin Derks, III, a pro se state prisoner, filed a 42 U.S.C. §
1983 action against a private contractor that provided medical ser-
vices to his prison—Centurion Medical, LLC (“Centurion”)—and
three of its employees—Brenes-Catinchi, Oaks, and Guzman-Ro-
driguez—alleging that they refused to provide medical care or fol-
low specialists’ recommendations regarding his back and shoulder
injuries. He appeals the denial of two Rule 59(e) motions. The first
motion was filed after the district court dismissed his complaint as
to Centurion, Brenes-Catinchi, and Oaks because Derks failed to
exhaust his administrative remedies, and the second was filed after
the district court dismissed his complaint as to Guzman-Rodriguez
based on Eleventh Amendment immunity. Derks argues that he
USCA11 Case: 21-10785         Date Filed: 12/17/2021    Page: 3 of 4




21-10785               Opinion of the Court                         3

did not receive one of two identical motions to dismiss and, thus,
did not have the opportunity to respond to the exhaustion argu-
ments raised in that motion.
                                     I.
       We review the denial of a Rule 59(e) motion for abuse of
discretion. Lambert v. Fulton Cnty., Ga., 253 F.3d 588, 598 (11th
Cir. 2001). The only grounds for granting a Rule 59 motion are
newly-discovered evidence or manifest errors of law or fact. Ar-
thur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).
       Due process requires notice reasonably calculated, under all
the circumstances, to apprise interested parties of the pendency of
the action and afford them an opportunity to present their objec-
tions. United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260,
272, 130 S. Ct. 1367, 1378 (2010). It does not require actual notice.
Jones v. Flowers, 547 U.S. 220, 225, 126 S. Ct. 1708, 1713 (2006).
      Pro se litigants must conform to procedural rules. Albra v.
Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (per curiam). Con-
sequently, arguments not raised on appeal, even by pro se litigants,
are deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874
(11th Cir. 2008) (per curiam). An appellant also abandons a claim
when: (1) he makes only passing reference to it, (2) he raises it in a
perfunctory manner without supporting arguments and authority,
(3) he refers to it only in the “statement of the case” or “summary
of the argument,” or (4) the references to the issue are mere
USCA11 Case: 21-10785       Date Filed: 12/17/2021    Page: 4 of 4




4                     Opinion of the Court                21-10785

background to the appellant’s main arguments. Sapuppo v. All-
state Floridian Ins. Co., 739 F.3d 678, 681-82 (11th Cir. 2014).
       Here, the district court properly denied Derks’s Rule 59 mo-
tion as to Centurion, Oaks, and Brenes-Catinchi because the sec-
ond motion to dismiss contained identical exhaustion arguments,
so Derks had actual notice of them and not receiving the first mo-
tion did not deny him the opportunity to respond to them. Addi-
tionally, Derks does not raise and, thus, abandons any argument as
to newly-discovered evidence.
                                   II.
       Derks abandons his claim that the district court abused its
discretion by denying Derks’s Rule 59 motion as to Guzman-Ro-
driguez. In his brief, he merely states that Guzman-Rodriguez was
an employee of a private company and not a government agency
or local government, without providing any supporting arguments
as to newly-discovered evidence or manifest errors or citing any
authority. Accordingly, we affirm.
      AFFIRMED.